In a proceeding pursuant to article 78 of the CPLR to review appellants’ determination, dated August 10, 1971, which denied petitioners’ application for a special use permit to erect 32 additional motel units to their existing motel premises, the appeal is from a judgment of the Supreme Court, Nassau County, entered October 26,1972, which (1) annulled the determination and (2) directed appellants to issue such permit. Judgment affirmed, without costs. No opinion. Martuscello, Acting P. J., Gulotta and Brennan, JJ., concur; Benjamin, J., dissents and votes tó reverse and to remand the matter to appellants, with the following memorandum: The matter should be remanded to Special Term to explore the basis for the findings made by appellants in denying the application.